MS SA-1 06/11 SUPPLEMENT DATED JUNE 1, 2011 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED MAY 1, 2011 OF FRANKLIN MUTUAL SERIES FUNDS Effective June 1, 2011, the Statement of Additional Information is amended as follows: For the Mutual Global Discovery Fund the management fee breakpoint schedule under the “Management and Other Services – Management Fees" section beginning on page 42 is revised as follows: 0.80% of the value of net assets up to and including $4 billion 0.77% of the value of net assets over $4 billion up to and including $7 billion 0.75% of the value of net assets over $7 billion up to and including $10 billion 0.73% of the value of net assets over $10 billion up to and including $13 billion 0.71% of the value of net assets over $13 billion up to and including $16 billion 0.69% of the value of net assets over $16 billion up to and including $19 billion 0.67% of the value of net assets over $19 billion up to and including $22 billion 0.65% of the value of net assets in excess of $22 billion Please keep this supplement for future reference.
